575




             OFFICE   OF THE   ATTORNEY       GENERAL      OF TEXAS
                                   AUSTIN
  QROVCRSELLLRS
  ATIOINLIGIN~AL
                                                                      ..’
Homrablo Xdgm Hutchtim                                            .i’
County AttoriwJ,   shult CoulltJ
Ore*nvlll*,  texaa
mrr   sir:                           Oplnlfm II..     o-7127

                                     R.8   Conrtructlon  of Artlole         2772,
                                           R. C. 8., with
                                           title      or ~1 p
                                           dopmdont      rohoo
           rour requort for op
rUlly conrldorod  br thlr Do~rtmont.            No qu
aI follovr 1
           *I am ‘vrltlllg   to as
      lng que8tlonr
            n‘Should tltlo     to al
      ent School Mrtrlct       vhlch
      rchool money an
      In the Board of




                          and the CltJ Counoil bar the author-
                            rohool trurtser  and alao to 1.y~
                  taxar for the rob001 dirtriot.       Tbo rahool
      dlttrlat  her rooontly   voted bond8 to baquln a rlto
      for the enotlon    of a nmv school bulldlng and the doad
      to the iltv va8 mdo to the cltr nther         than to the
      Truatesa of the Independent School District.        Tbo Bchool
      llro 0~118 other propertim     in vhloh title   to the prop-
      lrtq 16 vested In the cltr.
Honorable   EQar      Hutchins,     page 2


           ‘It Is my opinion that under the sxpresm provl-
     slons of Article  2772 RCS tltla to this property should
     be yested In the Trustses of the Independent Mstrlc t
     and that the City council should re-deed the pro drty
     to thm Trustees of said Dlstrlot  in aooordanoe v&h
     this Article.'

            Artlolo     2772,     1. C. S.,   reads as follovsr
            ‘Article     2772.   Promrty Yes ted In Trusterm .--
     In every cltr or torn ln this 8tat             hi h has or MJ
     assme the exolusl~r         control and m&&&t            OS pub-
     110 fno      schools vlthln Its limits,       and vhloh bas or
     may dotermine       that  such lxcluslre    oontrol and manage-
     ment shall bo In a board ef trustees,            and organized
     under an aot OS the Slxtoenth Legislature,              approved
     April ), 1879, and acts amendstory thereto,               the title
     to all houses, Undo and other property ovned, held,
     set apsrtj      or ln an7 Van dedicated      to the use and
     benefit    OS the public Ike       schools of suoh city or
     tovn, Including property herotofora           acquired as ~011
     as that vhloh may hereafter         be acquired,      shall be
     vested in the board of trustees and their suaoessors
     in offloe,      in trust for the use and benefit         of the
     public Yr6e schools ln suah city or tovnl and such
     board of trustees        shall havs and exerolse       the exclu-
     slvo control and management of such school property,
     and shall haoo and exorcise          the exclusl~s     possession
     thereor for the purpose aforesaid;           provided,     that
     vhere trusteor       are named other than the munlolpal
     corporation      Itself,   ln any lnrtrumsnt oonveying,
     donating,     bequeathing or devising any money or other
     property,     real or personal,      for ths benefit      of any
     city or town, this lav shall not interfere              ln an7
     manner vlth the title         or authority   of such trustees
     to or oyer suqh mane7 or other property.               Such board
     of trustees      shall constitute     a boQ oorporate,       and
     shall have full paver to protsot           the title,    posscs-
     slon and uaa of all such property vlthin              the limits
     of such city or town, and may bring and maintain
     such suit or suits In lav or in lqulty in any cou&
     OS tampatent jurlsdlctlon         when necosrary      to recover
     the title      or possession    of q     such property that      MJ
     be adversely held or seized,           or to prevent any tres-
     pass upon or l.njurr to suoh propertrj           provided,     that
      .




Honorable   Bdgar   Hutchine,     page 3


     Jhe provlslonr   of this article shall not apply to
     lands belonging   to the State upon vhloh houses for             *-
     school purpo8es have been built without authority
     from the State.”                                  )”
            The ca8e of Houston v. Oonsalss Independent Schoo% Dls-
trlct,   202 9. ii. 963, Tex. Clv. App., 229 5. W. 467, Tex. Sup. Ct.,
held that neither     the above-quoted   Artlala,    ohanglng title of
independent dirtrlct     school property from the mayor to the school
trustee8,   nor the special act creating      the Oonzale8 Independent
School Dl8trlot,     and extending the boundary and changing the
tit10 toltr    tru8tee8,  violated   the Bill of Rlghtr, Sections     1.6
and 19, AS infringing     on the proprietary      Fights of the City of
ffonzales,  vhlch had assumed control     over lts8ohools    under Artl-
cle 3792, Rev. St. of 1879.
          Article     2773,     Vernon’s   Annotated   Texas Civil   Statutea,
reads as follqvrr
            “Artlols  2773.  Sale of School Propartx.--
     Any houses or lauds held in trurt by any city or
     tovn Sor public free school purpo8as may be sold for
     the purpose of investing    in more oonvenlent and de-
     sirable   school property’, vlth the conrent of the
     State Board, by the board of school trustees        of
     such city or tovn; and, in such cam, the prealdent
     of the school boerd shall execute his deed to the
     purcharer for the same, realtlng     the resolution     of
     the State Board giving consent thereto and the xw80-
     lutlon of the board of trustees authorlzlng        such
     sale.”
           There being nothing to the contrary stated In your letter,
ve assume that the Board of Trustees of the Independent School Dig-
trl’ct vas  organlsed under the act referred  to In Article 2772,
8upra, or an amendment thereto.
           St Is clear from the above-cited       authorities,     under the
facts stated and asnumed, that title        to the property Inquired
about Is vested in the Board of Truetee         of the Independent School
Dlatrlot  and their  sucoes8ors,ln    office,   9x1 tru8t for the use and
benefit  of the pub110 free schools of ruoh city,         lrrespeatlvs   of
the fact that the racord title     van erroneously      taken in the natas
of the city instead of Ln the nap14of tha Board of Tru8teea AS the
Honorable   Xdgar Hutchins,    page 4


statute provides.   Bovavor, the fact that   the record t+tie 18
in the city Is lore or less immaterial,    as th4 alty C+I nalther
legally  control the property nor validly   convsy the #ltls away
rra the Board 0s Trustdam. HovaYar, if the reoord'tltle       is d48ir4d
In tha Board of Trustees , mama could be obtainad by proper oonvsy-
an04 frcm the oity or by judgaant in a tr48pa88 to try title     rult.
            Trusting   that   the abovo satlsfaatorily      ansvars   your ln-
qulry,   va bra
                                           Vary truly     yours,

                                           ATTORREY      OHRRRALOF TXXM




UJF/JCP